Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl Thurston Washington, Jr., appeals the district court’s order denying relief on his complaint alleging defamation, assault, fraud, property damage, and violations of his civil rights, among other claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Washington v. Nat’l Reconnaissance Office, No. 3:16-cv-00022-JPB-RWT (N.D. W. Va. June 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the. materials before this court and argument would not aid the decisional process.
AFFIRMED